Parker, J.
The respondents were charged by information filed in the superior court by the prosecuting attorney, as follows:
“That said C. L. Hoffman and Fred Carter, on the 5th day of April, A. D. 1909, in South. Bend, Pacific county, Washington, then and there being, did then and there on said 5th day of April, A. D. 1909, and on divers and different other dates, days and times, between the first day of January, A. D. 1909, and the first day of May, A. D. 1909, then and. there being, did then and there wilfully, unlawfully and feloniously, conduct,, carry on, open and cause- to be opened, games of poker, draw poker, rounce and other banking games of chance played with cards for chips, money, checks, credits and other representatives and- things of value in that certain one-story frame building in South Bend, Pacific county, Washington, known as ‘Hoffman’s,’ the said one-story frame building known as ‘Hoffman’s’ then and there being a place where divers persons then and there resorted for *623the purpose of playing, dealing and operating said games of poker, draw poker, rounce and other banking games of chance with cards, contrary to the form of the statute in such cases made and provided and against the peace and dignity of the state of Washington.”
The crime which it is sought to require respondents to answer for by this information is defined by chapter 51, pp. 63, 64, Laws of 1903, as follows:
“Any person who shall conduct, carry on, open, or cause to be opened, either as owner, proprietor, employee, or assistant, or in any manner whatever, whether for hire or not, any game of faro, monte, roulette, rouge et noir, lansquenette, rondo, vingt-un (or twenty-one), poker, draw-poker, brag, bluff, thaw, tan or any banking or other game played with cards, dice or any other device, or any slot machine, or other gambling device, whether the same be played or operated for money, checks, credits, or any other representative or thing of value, in any house, room, shop, or other building whatsoever, boat, booth, garden or other place, where persons resort for the purpose of playing,, dealing or operating any such game, machine or device, shall be guilty of a felony, and upon conviction thereof shall be imprisoned in the penitentiary for the period of not less than one nor more than three years.”
A demurrer to the information by respondents, upon the ground that more than one crime is charged therein, was sustained by the superior court, and the prosecuting attorney electing to stand thereon and declining to file a new information, the respondents were by the court ordered discharged, from which the state by the prosecuting attorney has appealed to this court.
It is elementary under our system of criminal procedure that an information must be direct and certain as to the crime charged, and that it must charge but one crime. Bal. Code, §§ 6842, 6844; State v. Bliss, 27 Wash. 463, 68 Pac. 87. It will be noticed that this information charges the respondents with doing the acts declared to be a crime by this law on the “5th day of April, 1909, and on divers and different other *624dates, days, and times, between the 1st day of January, 1909, and the first day of May, 1909.” The theory upon which the prosecuting attorney seeks to justify the charging of the offense upon these different times is that the offense is a continuing one, and consists of conducting a gambling resort. It is argued that since the place where the prohibited games are conducted, carried on, or opened, must be proven to be a place, “where persons resort for the purpose of playing, dealing, or operating any such game, machine, or device,” therefore it is not only permissible but necessary to charge the crime as being committed on different days and times so as to show it is such a resort.
We are not able to agree with this view of the law. It is apparent, of course, that the law is aimed at the suppression of gambling resorts, as is indicated by its title, and also, as has heretofore been noticed by this court, in State v. Preston, 49 Wash. 298, 95 Pac. 82, and State v. Gaasch, ante p. 381, 105 Pac. 817. But the acts constituting the crime which it seeks to punish to the end that such resorts may be suppressed must be looked for in the body of the law defining the crime, where we find that it consists of the specific act of conducting, carrying on, opening, or causing to be opened, any of the games named in the places specified, which places for brevity’s sake we may term gambling resorts, though such places are described rather than so named in the law. Of course it is necessary to charge that the prohibited acts are done at such a place, but it does not follow that the character of the place depends upon the number of different times the respondents may have committed the prohibited acts there. If respondents committed any such acts at one time at such a place, they would be guilty of the offense defined though they may never have been at the place at any other time. We are not dealing with the question of how the nature of the resort may be proven. It is at least certain that it is immaterial how often, the accused committed any of the acts there so far as their guilt is concerned. It *625seems to us that the acts charged against the respondents as being committed upon these several different days, and times charges the commission of as many different and separate offenses under this law.
Learned counsel for the state has, with marked industry, collected and cited a great array of authorities in support of his contention, based upon the assumption, however, that the statute defines and that he has charged a continuing offense. If such were the offense defined and charged, instead of the doing of certain acts in a gambling resort, the authorities cited would justify charging the keeping of the resort covering a period of several days or more, and treating it as one offense.
The offense which is, by this information, charged against respondents being a felony, punishable by imprisonment in the penitentiary, they are entitled to the protection of the same rules of criminal pleading requiring certainty and singleness of the offense charged as if they were being called upon to answer any other felonious charge. We are of the opinion that this information doe's not inform them of the crime which they are called upon to answer with that degree of certainty and singleness which the law requires. The order of the learned superior court sustaining the demurrer to the information is affirmed.
Rudkin, C. J., Mount, and Crow, JJ., concur.